In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-077 CV

____________________


BILLY GENE HINSON, JR., Appellant


V.


PAULA J. THOMPSON, Appellee




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. A-159,809




O P I N I O N
	Billy Gene Hinson, Jr. appeals from two summary judgments granted to Paula J.
Thompson, Mark L. Thompson, and Barry L. Thompson in their individual and
representative capacities.  We first must determine whether we have jurisdiction over this
appeal.  See Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex.
1993).
	The Thompsons sued LaVerne Debratagne, independent executrix of the estate of
Billy Gene Hinson, Sr., deceased, and Hinson Jr. for fraud and conspiracy, alleging
Hinson Sr. transferred property to Hinson Jr. to prevent the Thompsons from collecting
on a judgment. (1)  Hinson Jr. counterclaimed against the Thompsons.  
	  The Thompsons filed both a traditional summary judgment motion and a "no
evidence" motion against only Hinson Jr.  In the traditional motion, the Thompsons
contended Hinson Jr. had judicially admitted Hinson Sr. transferred the property to avoid
the Thompsons' judgment.  In the "no evidence" motion, the Thompsons maintained there
was no evidence to support Hinson Jr.'s affirmative defense that Hinson Sr. had made a
gift of the property to Hinson Jr. 
	After sustaining the Thompsons' objections to Hinson Jr.'s summary judgment
evidence and striking it from the record, the trial court granted summary judgment on both
motions.  The summary judgment did not contain a Mother Hubbard clause or any
language indicating it was a final judgment.
	We have jurisdiction to entertain appeals from final orders and from certain
interlocutory orders.  Under section 51.014 of the Texas Civil Practices and Remedies
Code, we may hear interlocutory appeals only in certain specified instances, none of which
apply here.  See Tex. Civ. Prac. & Rem. Code Ann.§ 51.014 (Vernon Supp. 2003).  The
summary judgment is not final; neither does it dispose of the Thompsons' claims against
the independent executrix of Hinson Sr.'s estate or Hinson Jr.'s counterclaim nor does it
contain finality language as required by Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205
(Tex. 2001)(An order or judgment is not final for purposes of appeal unless the order
disposes of every pending claim and party or unless it clearly and unequivocally states that
it finally disposes of all claims and all parties.)
	We hold the summary judgment entered by the trial court is an interlocutory
judgment from which no appeal may be had absent disposition of the remaining issues or
an order of severance.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Submitted on July 23, 2003
Opinion Delivered July 31, 2003


Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   After Hinson Sr. pleaded "nolo contendere" to the involuntary manslaughter of
Eva Thompson, Thompson's heirs filed a wrongful death suit against Hinson Sr. and
obtained a final judgment.  See In re Thompson, 991 S.W.2d 527, 532 (Tex. App.--Beaumont 1999, orig. proceeding).